Title: II. Adjusted Account of the Estate of Daniel Parke Custis, April 1762
From: Washington, George
To: 



[April 1762]



The Estate of Daniel Parke CustisEsquire

Dr.





Current
Sterling


1761
To Robert Cary & Co.






for Fees paid at the Bank
.10.6





for Goods sent from Scotland
13. 7.0





for Impost & Cocket of 50 hhds of Tobo lost in the Cary
  5. 1. 

18.18.6



1762
To Joseph Valentine for so much paid Henry Weatherborne
£ 1. 4.0





for so much paid Thomas Hornsby
1.13.6
2.17. 6




To George Washington Esqr. & Martha hisWife

3. 8. 9 2/3




To Mr John Parke Custis

3. 8. 9 2/3




To Miss Martha Parke Custis

3. 8. 9 2/3






£13. 3.11   
£18.18.6 



Contra

Cr.


1762
By Joseph Valentine for so much receivd of Edward Pye Chamberlayne for a balle due from him to the Estate
13. 3.11




By George Washington Esqr. and Martha his Wife

6. 6.2



By Mr John Parke Custis

6. 6.2



By Miss Martha Parke Custis

6. 6.2


